Citation Nr: 1704503	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 10-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability from November 28, 2008.

2. Entitlement to separate disability ratings for right and left upper extremity radiculopathy associated with a cervical spine disability prior to December 12, 2015. 

3. Entitlement to an initial compensable disability rating for headaches from November 28, 2008, to July 22, 2012, and in excess of 10 percent since July 23, 2012. 

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 1984 and November 1986 to April 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Additionally, the Veteran filed formal claims for TDIU in July 2016 and October 2016. However, a claim for TDIU was also reasonably raised by the record in conjunction with the increased ratings for cervical spine and headaches disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board shall adjudicate the claim of entitlement to a TDIU below. 

In a July 2010 rating decision, the RO granted an increased 10 percent disability rating for the Veteran's cervical spine, effective from November 28, 2008. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents.


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's cervical spine disability manifested with pain and limitation of motion to forward flexion at 35 degrees and combined range of motion to 290; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown.

2. After affording the Veteran the benefit of the doubt, his right and left upper extremity radiculopathy associated with a cervical spine disability manifested as mild impairment of the upper radicular group since March 17, 2014.

3. The Veteran's headaches disability includes the presence of characteristic prostrating attacks averaging less frequent than one in 2 months over last several months from November 11, 2008, to July 22, 2012, and, at worst, one in 2 months over last several months since July 23, 2012.

4. After affording the Veteran the benefit of the doubt, his service-connected disabilities prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a cervical spine disability have not been met since November 28, 2008. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. The criteria for separate initial disability ratings of 20 percent, but not higher, for right and left upper extremity radiculopathy associated with a cervical spine disability have been met since March 17, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DC 8510 (2016). 

3. The criteria for an initial compensable disability rating for a headaches disability from November 28, 2008, to July 22, 2012, and in excess of 10 percent since July 23, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124a, DC 8100 (2016).

4. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the claim for a TDIU is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by a January 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, VA and private medical records, and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2009, July 2012, and December 2015 examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). These VA examinations are adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

DCs are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7. When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cervical Spine and Upper Extremities Radiculopathy

The Veteran contends that his cervical spine disability should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5237-5003. As will be discussed in more detail below, the record indicates that the Veteran's right and left upper extremity radiculopathy symptoms, which are associated with his cervical spine disability, have been present prior to the grants of separate disability ratings for these disabilities on December 12, 2015. As the evidence of the severity of the radiculopathy and cervical spine symptoms are located in the same medical records, the Board shall analyze these matters together.
The Veteran is currently-assigned a 10 percent disability rating under DC 5237-5003 based on limited motion. Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2016).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5237.

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The normal combined range of motion of the cervical spine is 340 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1).

Radiculopathy of the right and left upper extremities have been assigned initial disability ratings of 20 percent, effective December 12, 2015, under 38 C.F.R. § 4.124a, DC 8510. DC 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals).

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity. See 38 C.F.R. § 4.69 (2016). The December 2015 VA examination report indicates that the Veteran is right-handed. Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor. 

Under DC 8510, which provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals) relevant to evaluating a veteran's major (dominant) extremity, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group, a 40 percent rating is assigned for moderate incomplete paralysis of the upper radicular group, a 50 percent rating is assigned for severe incomplete paralysis of the upper radicular group, and a 70 percent rating is assigned for complete paralysis of the upper radicular group (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected).

In evaluating the a veteran's minor (non-dominant) extremity under DC 8510, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group, a 30 percent rating is assigned for moderate incomplete paralysis of the upper radicular group, a 40 percent rating is assigned for severe incomplete paralysis of the upper radicular group, and a 60 percent rating is assigned for complete paralysis of the upper radicular group (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected).

In a January 2008 private medical record, the Veteran complained of mild neck pain following a January 2008 motor vehicle collision. The physician noted lateral tenderness and trachea midline and assessed a neck strain. A magnetic resonance imaging (MRI) scan was performed and the physician noted a finding of degenerative changes throughout the cervical spine which was worse at C6-C7. The physician indicated the presence of diffuse anterior spurring, that the C3-C4 demonstrated left parcentral disc protrusion, and that C4-C5 and C5-C6 demonstrated mild broad-based disc bulges.

February 2008 private medical records reflect that the Veteran went through physical therapy and was making good progress. The Veteran reported decreased pain in both the lumbar and cervical area, that he felt that the pain is partly due to the weather, and that he had not been taking his pain medication for a couple days to see if he could go without it. The record indicates that the pain affected the Veteran's functional activities and as of late January 2008, driving, bathing and dressing caused the Veteran pain, he was unable to sleep more than 6 hours or walk more than a mile, lifting or carrying items like groceries was limited, and had difficulty working due to pain. The range of motion for cervical rotation was 75 degrees to the right and 75 degrees to the left as of late January 2008. As of mid-February 2008, the functional status of the Veteran was improving and he had a range of motion for cervical rotation of 75 degrees to the right and 65 degrees to the left.

In March 2008 private medical records, the Veteran reported lower cervical pain and scapular pain. The physician indicated that the Veteran tolerated treatment well and instructed the Veteran to continue with a progress exercise program.

An April 2008 private medical record reflects that the Veteran saw an improvement since starting physical therapy. The Veteran did not have a limitation on driving, sleeping more than 6 hours, walking more than a mile, bathing and dressing, or working. It also notes that the Veteran could only use his right hand for lifting heavy objects and was unable to turn a door knob or press up when coming from a seating position due to increasing pain. The extremities did not show signs of tenderness or edema. The range of motion for cervical rotation was 85 degrees to the right and 80 degrees to the left. The Veteran's cervical spine MRI was remarkable for mild left neuroforaminal stenosis at C5-C6 and C6-C7 with moderate degenerative changes throughout. 

An August 2008 private medical record shows that the Veteran complained of neck to mid-back pain. The record shows that there was no tenderness in the extremities.

In a November 2008 private medical record, the Veteran complained of neck and scapular pain and indicated that he took Motrin daily for the pain. The active range of motion for his cervical spine was right rotation to 65 degrees and left rotation to 80 degrees. The Veteran reported pain on the left side of his neck with rotation to the right. The physician's assessment was cervical degenerative disc disease (DDD)/degenerative joint disease (DJD).

A May 2009 VA medical record indicates that the Veteran had full range of motion for his neck with slight discomfort. 

In a June 2009 VA examination report, the Veteran complained of constant everyday neck pains, specifically, that the pain was usually a dull throb which radiated to the back of his head and between his shoulder blades. However, he denied urinary or fecal incontinency.

A physical examination showed that the Veteran's cervical spine exhibited a normal curvature, that it was non-tender on palpation, and that no deformities or swelling were present. The Veteran's gait was normal, and no muscle atrophy or muscle spasms, or akylosis, were present. The Veteran's cervical spine range of motion showed forward flexion to 40 degrees without pain, extension to 40 degrees without pain, left and right lateral flexion to 35 degrees without pain, and left and right lateral rotation to 70 degrees without pain. The combined range of motion was 290 degrees. There was no additional loss of range of motion with repetitive motion testing. Active range of motion did not show any weakness, fatigue, or incoordination. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the upper extremities. Deep tendon reflexes were rated "1+" or hyperactive and were equal in the upper extremities. The examiner indicated that the Veteran did not have IVDS of the cervical spine.

In a December 2009 VA medical record, the physician noted the Veteran's chief complaint of spinal pain with headaches. The Veteran's neck pain was a constant aching, soreness, and tightness that radiated into both the shoulders and sub-occipital region. The physician indicated that the Veteran's cervical range of motion was within normal limits but pain was present and that the Veteran had to move slowly. The Veteran did not have any bowel or bladder incontinence. 

May 2010, June 2010, and July 2010 VA medical records indicate that the Veteran complained of spinal pain with headache and reported a constant neck pain and a dull ache that radiated to the upper back between scapula. The Veteran stated that the cervical pain induced headaches and a daily dull aching sensation in the sub-occipital region. In July 2010, the VA physician's assessment was cervical DDD/DJD.

In the April 2012 and October 2012 VA medical records, the physician indicated that the Veteran was feeling fine and that he denied any complaints and physical problems. 

A July 2012 VA examination report indicated that the Veteran reported flare-ups of his neck pain as a constant sharp ache and stated that his neck pain was now worse. He reported no arm pain or numbness. The examiner noted that the cervical spine condition did not have an impact on the Veteran's ability to work.

A physical examination showed that the Veteran did not have tenderness, guarding, or muscle spasms, and that his gait was normal. The Veteran's cervical spine range of motion showed forward flexion ending and pain beginning at 35 degrees, extension ending and pain beginning at 35 degrees, left and right lateral flexion ending and pain beginning at 35 degrees, and left and right lateral rotation ending and pain beginning at 75 degrees. The combined range of motion was 290 degrees. The Veteran was able to perform repetitive-use testing with 3 repetitions and the range of motion measurements remained the same. The examination revealed that the Veteran had functional loss of the cervical spine with pain on movement after repetitive use. Muscle strength was rated as 5/5 or normal strength for all categories and no muscle atrophy was present. The Veteran did not require the use of any assistive device as a normal mode of locomotion. The examiner indicated that the Veteran did not have radiculopathy or any other neurologic abnormalities related to the cervical spine condition and reflex testing showed normal results. The sensory exam revealed that the Veteran's sensation to light touch on the shoulder area, forearms, hands and fingers were normal bilaterally. The examiner noted that the Veteran did not have IVDS of the cervical spine. 

An April 2014 VA medical record shows that the Veteran was feeling fine and denied any active complaints. The physician noted that the Veteran's chronic back and neck pain were intermittent. 

A June 2014 VA medical record reflects that the Veteran complained of chronic pain in the neck and lower back and stated that his pain was not controlled on his current medications. The Veteran had a cervical interlaminar epidural steroid injection (ESI) on the left side of his neck but afterward felt more discomfort on the right side of the neck and shoulder. He denied bladder or bowel incontinence and denied marked upper extremity weakness. The physician's assessment was low back pain, neck pain, cervical radiculopathy, and lumbosacral radiculopathy.

A July 2014 VA medical record reflects that a cervical interlaminar ESI was performed. The Veteran denied any complaints and reported good pain relief after the procedure. The Veteran was diagnosed with cervical radiculitis.

In an August 2014 VA medical record, the physician noted that the Veteran's left side spine MRI showed disc bulges but there was no spinal stenosis or neural foramin stenosis. The Veteran was informed to continue taking his present pain medications. The physician's assessment was low back pain, neck pain, cervical radiculopathy, and lumbosacral radiculopathy.

A November 2014 VA medical record indicates that the Veteran reported continued aching and sometimes sharp neck pain that radiated across the shoulders from the neck. The Veteran requested a cervical interlaminar ESI because relief had begun to dissipate and pain was returning since his last ESI. An ESI was performed on the Veteran. He denied any complaints and reported good pain relief after the procedure. The Veteran's motor function to all extremities was intact and there was no numbness or loss of sensation. 

A December 2014 VA medical record shows that the Veteran was feeling fine and denied any active complaints. The record notes a history of chronic low back and neck pain and radiculopathy.

A March 2015 VA medical record reflects that a cervical interlaminar ESI was performed on the Veteran. The Veteran denied any complaints and reported good pain relief after the procedure.

An April 2015 VA medical record indicates that the Veteran had a cervical interlaminar ESI performed a month prior and for 2 weeks that followed, his baseline cervicalgia reduced at least half and rapidly returned to his pre-procedure severity. The Veteran did not report changes in the baseline state of heath or nature of the pain and requested a subsequent ESI as soon as safely possible. 

June 2015 and October 2015 VA medical records reflect that cervical interlaminar ESIs were performed on the Veteran. The Veteran denied any complaints and reported good pain relief after the procedures.

During a December 2015 VA examination, the Veteran complained of moderate to severe neck pain. He reported that he had intermittent radiating arm pain down the posterior arms to the hands with some pain at the ulnar dermatome nerve. The examiner noted that the Veteran had been treated with injections and chiropractic treatment. The Veteran stated that flare-ups occurred a couple of days per month to 4 to 6 days per month and that he did not seek medical attention or become incapacitated during the flare-ups. The Veteran reported difficultly driving because of a limit on his ability to look over his shoulder as the functional impairment of the cervical spine. 

A physical examination revealed initial range of motion for the cervical spine as normal, showing a combined range of motion of 340 degrees, forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees. Pain was noted on examination for all ranges of motion but it did not result in or cause functional loss for the Veteran. The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of function or range of motion. The examiner indicated that the Veteran had posterior tenderness to palpation along the paraspinous musculature which did not result in an abnormal gait. The Veteran did not exhibit muscle spasms or guarding and did not have muscle atrophy. Muscle strength testing and reflex testing showed normal results. The examination revealed that the Veteran had decreased sensation to light touch in his hand and fingers. The examiner noted that the Veteran had radicular pain due to radiculopathy with mild intermittent pain, paresthesias, and numbness in the right and left upper extremities with involvement of C5-C6 and C7 nerve roots. There was no evidence of ankylosis or other neurologic abnormalities; including bowel or bladder problems due to cervical myelopathy. The examiner noted that the Veteran did not have IVDS of the cervical spine.

In a March 2016 VA medical record, the Veteran complained of neck pain, which returned to the baseline level prior to the last cervical ESI. The record indicates that the pain was a stabbing dull pain which became more severe with movement. There was no evidence of bowel or bladder incontinence. An MRI reflects that normal lordosis of the spine was maintained and that cervical vertebral body height and alignment are within normal limits. The physician's assessment was chronic neck pain, cervical DDD / spondylosis, and myofascial pain.

A March 2016 SSA medical record shows that the Veteran complained of neck and back pain and had undergone physical therapy and ESIs without relief. An evaluation of the Veteran's cervical spine revealed normal range of motion, no muscle spasms, normal gait, 5/5 strength and intact reflexes in both upper extremities, decreased sensation in hands and fingers bilaterally with mild intermittent pain/paresthesia/numbness in both upper extremities, and mild radicular symptoms.

In July 2016 and August 2016 VA medical records, the Veteran complained of neck, shoulder, arms, mid-back and leg pain. The pain was described as constant, aching, dull, numbness, and sharp. The Veteran indicated that the pain affects sleep, appetite, physical activity, walking, relationships, sexual activity, emotions, and concentration. 

In a December 2016 VA medical record, the Veteran stated that his neck pain returned back to baseline and that he was interested in further evaluation of his pain and numbness in his arms. The Veteran indicated that his last cervical spine ESI was only partially successful and that he was feeling the pain and numbness only a month after the ESI. The Veteran stated that his neck pain caused him 2 to 3 days of dysfunction, four times a month. 

In a December 2009 statement and the August 2010 substantive appeal (VA Form 9), the Veteran asserted that the range of motion testing for his cervical spine was inaccurate because he was medicated on Hydrocodone following a surgery during the time of the testing. The Veteran stated that he wanted to be assessed in a normal state without medication. A June 2009 VA medical record indicates that the Veteran underwent a right foot surgery, a bunionectomy. The record specifically notes the Veteran's active outpatient medications following the surgery; Acetaminophen 500 mg, Fluoxetine HCL 20 mg, Hydrochlorothiazide 25 mg, Hydrocodone 10 mg, Menthol 3.5% / Camphor 0.2% gel, and Naproxen 500 mg. In the June 2009 VA examination report, the physician noted that the Veteran was on Lodine 400 mg and Bio-Freeze for lower back pain, and occasionally took Excedrin Migraine for cervical spine pain and headaches. The June 2009 examiner noted that the Veteran's claims file (c-file) was available and that it was reviewed. Upon review of the c-file, the VA examiner would have access to, and have considered in the examination, the June 2009 VA medical record that indicated the Veteran's outpatient medications following surgery. Furthermore, the Veteran was afforded two additional VA examinations, in July 2012 and in December 2015, which measured the cervical spine range of motion and during which the examiners considered his use of medication.

In a March 2016 statement to his Congressman, the Veteran asserted that the VA radiologists have misread his x-rays and MRIs, specifically that they only looked at one side of his spine when the damage was on the other, and that the damage to his cervical spine is consistent with injury from a motor vehicle accident.
Furthermore, the Veteran stated that an audible grinding noise in his neck was present on movement. The VA examiners from June 2009, July 2012, and December 2015 have indicated that they have either reviewed the c-file or an electronic version of the c-file and would have taken the available medical records, including previous x-rays and MRIs into consideration. Furthermore, the VA examiners specifically mentioned, in their examination reports, the April 1988 Humvee wreck/motor vehicle accident that the Veteran was involved in as the onset of his neck injury. Range of motion testing for the cervical spine, measuring forward flexion, extension, right and left lateral flexion, and right and left lateral rotation, were performed during the June 2009, July 2012, and December 2015 VA examinations. In addition, in each of the examinations, the Veteran was able to perform repetitive use testing with 3 repetitions and did not have additional functional loss or limitation in range of motion, which the VA examiners have considered in their evaluation of the Veteran.

The Veteran's cervical spine disability manifested with pain and limitation of motion; however, forward flexion of the cervical spine was not limited to 30 degrees or less, the combined range of motion was not 170 degrees or less, and favorable or unfavorable ankylosis of the entire cervical spine has not been shown. At worst, forward flexion of the cervical spine was 35 degrees during the July 2012 VA examination. The combined range of motion, at worst, was 290 degrees in both the July 2012 and June 2009 VA examinations. The Veteran's most current VA examination in December 2015 shows that the combined range of motion for the cervical spine is within normal limits. The medical evidence, specifically the June 2009, July 2012, and December 2015 VA examination reports, reveal that throughout the appeal period, the Veteran did not experience muscle spasms or guarding severe enough to result in an abnormal gait. Similarly, the same evidence shows that there is no indication that the Veteran had an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Accordingly, an initial disability rating in excess of 10 percent for a cervical spine disability from November 28, 2008 is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. In a December 2016 statement, the Veteran contended that his cervical spine disability is more disabling than the current evaluation reflects. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. In the June 2009 VA examination, the examiner stated that the Veteran did not have any additional limitations with flare-ups and that it did not interfere with his daily activities. The Veteran reported having flare-ups of his symptoms in the July 2012 VA examination, specifically, a constant sharp ache and worsening neck pain. However, the Veteran was able to perform repetitive-use testing with 3 repetitions with the range of motion measurements remaining the same. The Veteran also reported flare-ups in the December 2015 VA examination, specifically, flare-ups from a couple of days per month to 4to 6 days a month. The Veteran stated that he did not seek medical attention or become incapacitated. The Veteran indicated that while the neck pain could be distracting to him at work, he was able to perform his work at home when needed. The Veteran was able to perform a repetitive-use test with 3 repetitions where pain was noted but did not result in functional loss or additional range of motion loss. After considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less and the combined range of motion is not limited to 170 degrees or less for the cervical spine. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but a rating under this criteria would not result in a higher benefit. The evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period on appeal. All of the medical evidence shows that the Veteran denied having any incapacitating episodes during the previous 12 months. In the June 2009, July 2012, and December 2015 VA examination reports, the examiner indicated that the Veteran did not have IVDS of the cervical spine. In the December 2015 VA examination report, the Veteran stated that he experienced flare-ups from a couple of days a month to 4 to 6 days a month but these flare-ups did not require him to seek medical attention or cause him to become incapacitated. The Veteran was not prescribed bed rest by a treating physician for any period during this appeal. Unless the Veteran had incapacitating episodes with a total duration of at least 2 weeks, his symptoms would not be rated higher than the currently assigned rating. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Therefore, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

Separate ratings for neurological abnormalities associated with the Veteran's cervical spine disability, apart from bilateral upper extremity radiculopathy, were also considered but are not warranted. An April 2008 private medical record indicates that the Veteran had symptoms of a bowel dysfunction and a bladder dysfunction. In a March 2016 application for SSA benefits, the Veteran noted that he had no problem using the toilet other than urgency and periodic incontinence. However, an August 2008 private medical record; June 2014, December 2009, and March 2016 VA medical records; and the June 2009, July 2012, and December 2015 VA examination reports indicate that the Veteran did not have any neurological abnormalities related to the cervical spine disability; to include bowel or bladder problems due to cervical myelopathy. Accordingly, a separate rating for neurological symptoms is not applicable.

The Board finds that the Veteran is entitled to initial disability ratings of 20 percent, but no greater, for right and left cervical radiculopathy under DC 8510 since March 17, 2014. In a March 2014 statement, the Veteran asserted that he had nerve impingement for many years, that he was deteriorating rapidly, that he experienced numbness going down his arms, shoulders, trapezius muscles, and upper back, and that he had severe finger pain. The June 2014 and August 2014 VA medical records reflect that the physician's assessment was low back pain, neck pain, cervical radiculopathy, and lumbosacral radiculopathy. In a July 2014 VA medical record, the Veteran was diagnosed with cervical radiculitis. The December 2015 VA examination report reflects that the Veteran had radiculopathy. The examiner reported that the Veteran did not have constant pain but had mild intermittent pain (usually dull), mild paresthesias, and mild numbness in the right and left upper extremities. The C5-C6 and C7 nerve roots were involved and the examiner indicated the severity of radiculopathy as mild on the right and left extremities. Muscle strength testing revealed normal strength for elbow flexion and extension, wrist flexion and extension, and finger flexion and extension. The examiner indicated that the Veteran did not have muscle atrophy and that deep tendon reflexes for the biceps, triceps, and brachiordialis were normal. The sensory exam revealed normal sensation to light touch for the left and right shoulder area and the left and right forearms. A decreased sensation for right and left hands/fingers was noted. Affording the Veteran the benefit of the doubt, based on the Veteran's credible statements and medical evidence supporting his assertions, the Board finds that an effective date of March 17, 2014, and no earlier, is warranted for right upper and left upper extremity radiculopathy associated with a cervical spine disability.

The Board has considered the Veteran's disability under all radicular groups. The December 2015 examiner determined that the nerve root involved was C5-C6 (upper radicular group). Therefore, the Veteran's disabilities in the right upper and left upper extremities are appropriately rated under the criteria for impairment of the upper radicular group, DC 8510. There is no medical evidence of record to warrant the assignment of a higher evaluation under any applicable DC and the Veteran cannot be compensated twice for the same symptomatology. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14. The medical evidence does not demonstrate symptoms such as pain, numbness, or functional loss greater than mild incomplete paralysis. The Veteran's incomplete paralysis of the upper radicular group did not rise to a level of moderate or above at any point during the appellate period. Accordingly, the evidence does not establish entitlement to an initial disability rating in excess of 20 percent for right upper and left upper extremity radiculopathy. 

In sum, the evidence does not show that an initial disability rating in excess of 10 percent for a cervical spine disability is warranted during the appellate period. 38 C.F.R. § 4.71a, DC 5237-5003. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. However, as the benefit-of-the-doubt rule applies, separate initial disability ratings of 20 percent, but not higher, for right and left upper extremity radiculopathy associated with a cervical spine disability are warranted since March 17, 2014. See 38 C.F.R. § 3.102; see also Gilbert v Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran contends that the disability ratings for his migraine headache disability should be rated higher than the initially-assigned non-compensable rating from November 28, 2008, to July 22, 2012, and the currently-assigned 10 percent rating since July 23, 2012.

The rating for the Veteran's headache disability has been assigned pursuant to DC 8100. A noncompensable rating is assigned for migraine headaches with less frequent attacks. A 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100.

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2016). Migraine headaches in this instance must be, at a minimum, capable of producing severe economic inadaptability.

A January 2008 private medical record notes that the Veteran complained of light headedness and dizziness, specifically when standing up or bending forward. The medical record details a January 2008 motor vehicle accident where the Veteran was rear-ended.

In a March 2008 private medical record, the Veteran reported that he had been feeling "weird" and had been getting light headed and a little nauseated at times.

A May 2008 private medical record indicates that the Veteran complained of a headache. The assessment indicates that the Veteran tolerated treatment well and that he decreased his complaints of headaches.

In a June 2009 VA examination report, the examiner noted that when the Veteran had moderate to severe pain from his cervical spine disability, he developed a headache that started at the base of the skull and radiated down both sides of the head. The Veteran stated that generally the headaches were mild but averaged 5 to 6 severe headaches per year. The headaches were triggered by excessive activity and the Veteran was sensitive to light and sound with severe headaches.

In a December 2009 VA medical record, the physician noted the Veteran's chief complaint of spinal pain with headaches. The Veteran indicated daily headaches, a dull aching occipital region, and occasional migraines.

May 2010 and June 2010 VA medical records indicate that the Veteran complained of spinal pain with headaches, constant moderate neck pain, and a dull ache that radiated to the upper back between scapula. The Veteran stated that the cervical pain would induce headaches and a daily dull aching sensation in the sub-occipital region.

In a July 2012 VA examination report, the examiner indicated that the Veteran experienced headache pain like pressure which lasted 1 to 2 days, from the back of the head at the base of the skull, and that he had sensitivity to light. The report notes that the Veteran did not have characteristic prostrating attacks of migraine headache pain but had very frequent prostrating and prolonged attacks of non-migraine headache pain. The frequency, on average, of these prostrating attacks over the last several months was less than once every 2 months. The examiner noted that the Veteran's headache condition did not impact his ability to work. Furthermore, the examiner stated the Veteran's musculoskeletal type headaches became more frequent and more intense, with 3 to 4 prostrating episodes per year in the past year. The Veteran missed work 3 times and left work early 4-6 times in that past year because of his headaches.

A December 2015 VA examination report indicates that the Veteran experienced headache pain localized to one side of the head. The examiner noted that the Veteran also experienced non-headache symptoms with his headaches; including nausea and sensitivity to light and sound. The Veteran stated that his typical headache pain lasted for less than a day on the occipital scalp. The examiner indicated that the Veteran's headache pain had characteristic prostrating attacks of migraine. The frequency, on average, of these prostrating attacks over the last several months was once in 2 months. The Veteran's headache condition did not impact his ability to work and he reported that he worked from home as a computer technician. When he had a headache he went to his bedroom and was able to work in a quiet environment. 

In addition to the medical evidence above, in a December 2012 statement, the Veteran claimed that he was not be able to count how many times he could miss work a year due to his headaches. He further indicated that he did not wonder if he would have a headache but instead how bad it would be and stated that he could not miss work every day for pain. In the August 2010 VA Form 9, the Veteran asserted that the dismissal of his headache claim because he had not been to the doctor enough is not acceptable to him. The Veteran claimed that he could go off his medications and go to the doctor's office at least once a week not medicated. He contended that he had a headache everyday even when he was medicated and that the current rating is inadequate. 

The evidence indicates that between November 11, 2008, and July 22, 2012, the Veteran experienced headaches with characteristic prostrating attacks, on average, less frequent than one in 2 months over last several months. The medical evidence shows that during this period, the Veteran complained on many occasions, including in March 2008, May 2008 and June 2009, of headaches, dizziness, light headedness, sensitivity to light and sound, and nausea at times. In the June 2009 VA examination report, the Veteran stated that generally the headaches were mild but he averaged 5 to 6 severe headaches per year. In a December 2009 VA medical record, the physician noted the Veteran's chief complaint of spinal pain with headaches. The Veteran indicated daily headaches, a dull aching occipital region, and occasional migraines. In May 2010 and June 2010, the Veteran complained that the cervical pain would induce headaches and a daily dull aching sensation in the sub-occipital region. The medical evidence and the lay statements from the Veteran do not support a finding that between November 28, 2008, and July 22, 2012, headaches with characteristic prostrating attacks occurred, on average, at least one in 2 months over the last several months. Thus, an initial compensable disability rating for a headaches disability is not warranted for the appeal period between November 28, 2008, and July 22, 2012.

Since July 23, 2012, the Veteran experienced headaches, which at worst, have produced prostrating attacks once in 2 months over last several months. The July 2012 VA examination report indicates the frequency, on average, of these prostrating attacks over the last several months was less than once every 2 months. The examination report notes that the Veteran missed work 3 times and left work early 4-6 times in the year prior because of his headaches. The December 2015 VA examiner indicated that the Veteran's headache pain had characteristic prostrating attacks of migraine and the frequency, on average, of these prostrating attacks over the last several months was once in 2 months. The July 2012 and December 2015 VA examiners note that the headaches did not impact the Veteran's ability to work and that he was able to work from home. While the Veteran asserted that he had daily headaches which could cause him to miss work, the evidence does not show the severity of these headaches amounting to a prostrating attack. The record does not support a finding that the Veteran experienced headaches with characteristic prostrating attacks which occurred on average more frequently than one in 2 months over the last several months, since July 23, 2012. Therefore, an increased disability rating for a headaches disability in excess of 10 percent is not warranted since July 23, 2012.

The preponderance of the evidence is against the claim for higher disability ratings for a headaches disability. The record does not indicate characteristic prostrating attacks occurring on average at least one in 2 months over last several months from November 28, 2008, to July 22, 2012, or once a month over last several months since July 23, 2012. Accordingly, the benefit-of-the-doubt rule does not apply, and an initial compensable disability rating for a headaches disability from November 28, 2008, to July 22, 2012, and an increased disability rating in excess of 10 percent since July 23, 2012 is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's musculoskeletal disabilities and headaches disability, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The cervical spine disability resulted in pain and limitation of motion. In addition, the Veteran was granted service connection for right upper and left upper radiculopathy as secondary to the cervical spine disability. The bilateral radiculopathy resulted in mild intermittent pain, mild paresthesias, and mild numbness. The cervical spine disability also caused headaches and migraines which the Veteran is service connected for. In addition to headache pain, the Veteran experienced nausea and sensitivity to light and sound, which was reflected in his one prostrating migraine attack once in every two months over the last several months. The Veteran does not report any symptoms associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.124a; DCs 5242, 8510, 8100; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disabilities, including post-traumatic stress disorder (PTSD), lumbosacral strain, left and right foot bunions, right ankle sprain, and right toe condition present an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the cervical spine, bilateral radiculopathy, and migraines disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.


TDIU

The Veteran filed formal claims for TDIU in July 2016 and October 2016. The Board determined that a claim for TDIU was also reasonably raised by the record in conjunction with the increased ratings for cervical spine and headaches disabilities. See Rice, 22 Vet. App. at 447. Thus, the Board shall adjudicate the claim of entitlement to a TDIU below. 
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether a veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Taking into consideration the Board's decision above, the Veteran receives compensation for PTSD at 50 percent disabling, a lumbosacral strain disability at 20 percent disabling, a right upper extremity radiculopathy disability at 20 percent disabling, a left upper extremity radiculopathy disability at 20 percent disabling, a left foot bunion disability at 10 percent disabling, a right foot bunion disability at 10 percent disabling, a right ankle sprain disability at 10 percent disabling, and a headaches/migraine disability at 10 percent disabling. The combined rating for these disabilities is 90 and the psychiatric disability is rated above 40 percent. The Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. 

The Veteran's service-connected disabilities prevent him from securing or following gainful employment. The record indicates that the Veteran has been officially unemployed since December 2015. According to his July 2016 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran completed high school, has information technology (IT) industry training in multiple areas; about 600 hours in three fields, is IT Infrastructure Library service management foundations certified, is EMC IT storage foundations certified, and is EMC data domain specialist (backup and recovery) certified.

A June 2009 VA examination report indicates that the Veteran's low back pain did not bother his occupation but did interfere with his daily activities, such as walking, standing, or driving for long periods of time. The examiner stated that the cervical spine pain did not affect Veteran's occupation unless he sat for long periods of time using a computer.

The June 2012 VA examination report for headaches and neck indicates that the Veteran's headache and neck conditions did not impact his ability to work but the examiner noted that the Veteran missed work 3 times in the past year and left work early 4 to 6 times because of his headaches.

In a July 2013 VA examination report, the examiner noted that due to the Veterans PTSD and major depressive disorder (MDD), he experienced occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, depressive mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 

A December 2015 VA examination report for cervical spine conditions reflects that the Veteran's cervical spine condition impacted his ability to work. The Veteran was able to do is job but at times would work from home due to pain.

In a December 2015 VA examination report for headaches, the examiner stated that the Veteran's headache condition did not impact his ability to work. The examiner also noted that the Veteran could work from home as a computer technician and that when he had a headache, he was able to work in a quiet environment such as his bedroom.

A March 2016 SSA record reflects that the Veteran asserted that his ability to work was limited because his cervical spine disc bulges caused him constant headaches, right and left shoulder and arm radiation of pain, numbness and weakness caused trigger finger in the fourth and fifth digit, and carpel tunnel like pain in thumbs and second digit. He also stated that his right foot and ankle pain caused problems walking and standing and that his lower back pain radiated into the leg and foot on the right side. The Veteran stated that his lack of patience, poor memory, lack of concentration, and difficulty getting along with others was attributable to his PTSD. Furthermore, the Veteran asserted that he was unable to sit for work or walk without pain, and that he was unable maintain his patience and tolerance levels to those prior to the onset of his disabilities. 

May 2016 SSA records indicate that the Veteran was adjudicated to be disabled for Social Security purposes due to his musculoskeletal and psychiatric disabilities.

In a July 2016 VA Form 21-8940, the Veteran stated that his pain, anxiety, and depression prevented him from performing his duties effectively. He took a leave of absence from his position as an IT consultant to "gather himself" from June 2015 to August 2015. After returning to work, the Veteran was re-trained into a new role and the company started to lay off employees. In November 2015, the company offered the Veteran a separation deal and he agreed. The Veteran stated that the employment situation caused him more anxiety and depression and that his pain level was increasing. The Veteran asserted that he cannot stand, sit, lay, or walk for long periods of time and that being able to perform his duties was near impossible. The Veteran stated the DDD of the cervical spine prevented him from having an occupation. 

In a October 2016 VA Form 21-8940, the Veteran stated that his pain levels had "increased two stages" in two years, that his hands had carpel tunnel-like symptoms with pain and numbness, and that he had daily headaches with varying severity. The Veteran asserted that he experienced neck pain that is intolerable after a few hours of computer work, and that he experienced ankle pain, lower back pain, left knee pain, and right foot pain with an increased severity when walking and standing. The Veteran also stated that he had difficulty concentrating and a low tolerance, specifically that he had difficultly recalling commands quickly and that dealing with co-workers and customers drained him mentally and physically. The Veteran stated his PTSD prevented him from having an occupation. 

In the November 2016 VA examination report for ankle conditions and knee conditions, the physician indicated that the Veteran's ankle condition would impact his occupational and employment activities due to difficulty with prolonged standing, walking, and with stairs.

In the November 2016 VA examination report for PTSD, the psychologist stated that the Veteran had cognitive skills which are relatively high and seemed motivated to work. The psychologist further noted that the issue appeared to be the Veteran's mood and difficulty in adjustment to expectations of achievement in an occupational environment and that if allowed to work at a pace suitable to him and without supervisory pressures to constantly increase production, he would likely function suitably. Further, the psychologist stated that with competent and compassionate supervision, the Veteran may be able to function adequately without major conflict.

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). As noted above, the VA examiners have opined that some of the Veteran's service-connected disabilities cause the Veteran difficulty in functioning and have affected his ability to work. While the VA examiners directly stated this for certain service-connected disabilities and opined others have not affected the Veterans ability to work, the examiners did not look at the Veteran's complete disability picture but only looked at the specific disability which was before them at the time of examination. The November 2016 VA examiner stated that if the Veteran was allowed to work at his own pace without pressure to increase production and competent and compassionate supervision, the Veteran may be able to function adequately without major conflict. However, for TDIU purposes, the Veteran should not be expected to find protected employment.

After a review of all the lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities. Van Hoose, 4 Vet. App. at 363. He experiences occupational impairment as a result of his service-connected disabilities that would render him unable to work, which is reflected in his combined total rating of 90 percent. While a high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, the Veteran's right ankle, feet, upper extremity radiculopathy, cervical spine, and back disabilities cause him difficulty to even stand or sit for prolonged periods of time, thus, preventing him an opportunity at labor-intensive jobs. The Veteran also experiences headaches and PTSD, which cause him difficulty in concentration, memory problems, and a low tolerance when working with others. Looking at the totality of the circumstances and all of the Veteran's service-connected disabilities, and after affording him the benefit of the doubt, the Veteran has physical as well as mental and psychological disabilities that prevent him from securing or following either a sedentary or labor-intensive job.

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 49.


ORDER

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.

An effective date of March 17, 2014, but no earlier, for the separate awards of service connection for right and left upper extremity radiculopathy at 20 percent each is granted.

An initial compensable disability rating for headaches from November 28, 2008, to July 22, 2012, and in excess of 10 percent since July 23, 2012, is denied.

TDIU is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


